DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim(s) 1-5, 7-11, 13, 15-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1-5, 11-15 & 6-9 res of U.S. Patent No. 9,613, 611. 

The instant application is merely a broader claims variation of the mentioned patented claims and thus said prior patent would have anticipated the claim(s) as noted. 

Claim(s) 6, 12, 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim (s) 1, 11 & 6 respectively of U.S. Patent No. 9,613, 611 and Laroche (US 8,447,045 B1).



	But the general concept of implementing such canceling of the estimated ambient noise includes calculating a Fast Fourier Transform (FFT) of the first signal is noted (col.12 line 35-45). Thus, one of the ordinary skills in the art could have modified the art by adding the noted calculating a Fast Fourier Transform (FFT) of the first signal so as to determine complex of individual frequencies of sub-band for cancellations. 

The claim(s) 12, 19 which in substance disclose the similar aspect as in claim(s) 6 has been analyzed and rejected accordingly. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim (s) 1-5, 7-11,13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2014/0044275 A1) and Poulsen et al. (US 2013/0108068 A1).

Claim 1, the prior art as in Goldstein et al. disclose of a method of performing noise cancellation in a system, wherein the system includes a wireless unit (WU), wherein the WU includes a processor, a memory, a user interface, a connector, one or more internal microphones, and one or more internal speakers, and a headset removably connected to the WU and powered by the WU via the connector, the method comprising: receiving, at one or more microphones of the headset, a first ambient noise, wherein the headset includes one or more speakers (fig.1/2 (Ref mics); par [23]); receiving, at the one or more internal microphones, a second ambient noise (fig.2 (Ref mic-D); par [22]); generating, by the one or more microphones of the headset, a first signal based on the first ambient noise; generating, by the one or more internal microphones, a second signal based on the second ambient noise (fig.1/2 (ref mic); par [22]); receiving, by the WU via the connector, the first signal; calculating, by the processor of the WU, an estimate of ambient noise based on the first signal and the second signal; 

	Although, the prior art mentioned of having such processor in various locations as mentioned therein (par [23]), But the art never specify of the headset as being without a processor. But having a certain headset without a processor is mentioned therein (par [3, 17, 19]). Thus, one of the ordinary skills in the art could have modified the art by adding such headset as being without a processor thus as to obtain a light and comfortable headset without the added processing weight involved. 

2. The method of claim 1, wherein the canceling of the estimated ambient noise is performed by a noise cancelling application (NCA) executed in the memory and the processor of the WU (Goldstein-FIG.2 (1); par [23, 34]).  

3. The method of claim 2, wherein the NCA is a software application, a middleware, a part of another media software application, or a part of an operating system of the WU (Goldstein-FIG.2 (1); par [23]).  
  
4. The method of claim 1, wherein the processor of the WU determines one or more phase shifts, and wherein the calculating the signal for noise cancellation is further based on the one or more phase shifts  (Goldstein-FIG.2 (1); par [23-24]/the anti-noise include such phase shift).    

5. The method of claim 1, wherein the processor of the WU selects one or more ambient noise components for canceling (G-fig.1-2 (`1); par [22, 38]).  

7. A system for use in performing noise cancellation, the system comprising: a headset comprising: one or more microphones configured to receive a first ambient noise and to generate a first signal based on the first ambient noise (fig.1/2 (Ref mics); par [23]); and one or more speakers (fig.1/2 w (9); par [22, 26]); wherein the headset is powered by a wireless unit (WU) via a connector of the WU removably connected to the headset (par [20]); and the WU 

Although, the prior art mentioned of having such processor in various locations as mentioned therein (par [23]), But the art never specify of the headset as being without a processor. But having a certain headset without a processor is mentioned therein (par [3, 17, 19]). Thus, one of the ordinary skills in the art could have modified the art by adding such headset as being without a processor 

Claim 13, the prior art disclose of  a wireless unit (WU) for use in performing noise cancellation, the WU comprising: a user interface; a memory; a processor operatively coupled to one or more internal microphones, to the memory and to the user interface, the processor configured to receive a first signal from a headset without a processor, and the one or more internal microphones configured to receive a second ambient noise and to generate a second signal based on the second ambient noise; one or more internal speakers of the WU (fig.1-2 w (2/1); par [22-23, 43]) a connector operatively coupled to the processor, the connector configured to removably connect with the headset (fig.2 (4); par [23]); and the processor configured to calculate an estimate of ambient noise based on the first signal and the second signal, calculate a signal for noise cancellation based on the estimate of ambient noise, cancel estimated ambient noise from an audio output signal based on an application of the signal for noise cancellation (fig.2 (1); par [22-23]); and send the audio output signal to the one or more speakers of the headset or the one or more internal speakers of the WU  (fig.1/2 w (9); par [22, 26]).

Although, the prior art mentioned of having such processor in various locations as mentioned therein (par [23]), But the art never specify of the headset as being without a processor. But having a certain headset without a processor is mentioned therein (par [3, 17, 19]). Thus, one of the ordinary skills in the art could have modified the art by adding such headset as being without a processor thus as to obtain a light and comfortable headset without the added processing weight involved.
  

14. The WU of claim 13, wherein the first signal is generated by the headset based on a first ambient noise received by the one or more microphones of the headset, wherein the headset further comprises one or more speakers and is powered by the WU via the connector (fig.1/2 w (9); par [20, 22, 26]).

The claim(s) 8-11, 15-18 which in substance disclose the similar aspect as in claim(s) 2-5 has been analyzed and rejected accordingly. 

(s) 6, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goldstein et al. (US 2014/0044275 A1) and Poulsen et al. (US 2013/0108068 A1) and Laroche (US 8,447,045 B1).

6. The method of claim 1,  but the art never specify as wherein the canceling of the estimated ambient noise includes calculating a Fast Fourier Transform (FFT) of the first signal.  

	But the general concept of implementing such canceling of the estimated ambient noise includes calculating a Fast Fourier Transform (FFT) of the first signal is noted (col.12 line 35-45). Thus, one of the ordinary skills in the art could have modified the art by adding the noted calculating a Fast Fourier Transform (FFT) of the first signal so as to determine complex of individual frequencies of sub-band for cancellations. 

The claim(s) 12, 19 which in substance disclose the similar aspect as in claim(s) 6 has been analyzed and rejected accordingly. 

Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chin, Vivian can be reached on (571) 272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.